UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             4/28/2021
- - - - - - - - - - - - - - - - - -x
                                   :
UNITED STATES OF AMERICA           :
                                   :                    ORDER
         - v. -                    :
                                   :                    19 Cr. 819 (VM)
JOSE SANTOS,                       :
                                   :
                                   :
                    Defendant.     :
                                   :
- - - - - - - - - - - - - - - - - -x

          WHEREAS,   with   the    consent   of    the     defendant,     JOSE

SANTOS,   his   guilty   plea     allocution      was     taken   before     a

United States Magistrate Judge on April 20, 2021; and

          WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

          WHEREAS, upon review of that transcript, this Court

has determined that the defendant entered the guilty plea

knowingly and voluntarily and that there was a factual basis for

the guilty plea;

          IT IS HEREBY ORDERED that the defendant’s guilty

plea is accepted.
        ac

SO ORDERED:
Dated:    New York, New York
           August 28, 2021
          __________________
